UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jeffrey T. May, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 09/30/2009 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1. Proxy Voting Record Account Name: Nicholas II, Inc. ACCENTURE LTD Ticker: ACN Security ID: G1150G111 Meeting Date: FEB 12, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE BOARD OF For Against Management DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: MARJORIE MAGNER 6 RATIFY AUDITORS For For Management ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: SEP 24, 2008 Meeting Type: Annual Record Date: JUL 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philippe G. H. Capron For Withhold Management 1.2 Elect Director Robert J. Corti For Withhold Management 1.3 Elect Director Frederic R. Crepin For Withhold Management 1.4 Elect Director Bruce L. Hack For Withhold Management 1.5 Elect Director Brian G. Kelly For Withhold Management 1.6 Elect Director Robert A. Kotick For Withhold Management 1.7 Elect Director Jean-Bernard Levy For Withhold Management 1.8 Elect Director Robert J. Morgado For Withhold Management 1.9 Elect Director Douglas P. Morris For Withhold Management 1.10 Elect Director Rene P. Penisson For Withhold Management 1.11 Elect Director Richard Sarnoff For Withhold Management 2 Approve Omnibus Stock Plan For For Management 3 Adopt Policy and Report on Board Against Against Shareholder Diversity 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 5, 2009 Meeting Type: Annual Record Date: APR 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philippe G. H. Capron For Withhold Management 1.2 Elect Director Robert J. Corti For For Management 1.3 Elect Director Frederic R. Crepin For Withhold Management 1.4 Elect Director Brian G. Kelly For Withhold Management 1.5 Elect Director Robert A. Kotick For Withhold Management 1.6 Elect Director Jean-bernard Levy For Withhold Management 1.7 Elect Director Robert J. Morgado For For Management 1.8 Elect Director Douglas P. Morris For Withhold Management 1.9 Elect Director Stephane Roussel For Withhold Management 1.10 Elect Director Richard Sarnoff For For Management 1.11 Elect Director Regis Turrini For Withhold Management 2 Amend Omnibus Stock Plan For For Management AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard E. Floor For For Management 1.2 Elect Director Sean M. Healey For For Management 1.3 Elect Director Harold J. Meyerman For Withhold Management 1.4 Elect Director William J. Nutt For For Management 1.5 Elect Director Rita M. Rodriguez For For Management 1.6 Elect Director Patrick T. Ryan For Withhold Management 1.7 Elect Director Jide J. Zeitlin For Withhold Management 2 Ratify Auditors For For Management AFFYMETRIX INC. Ticker: AFFX Security ID: 00826TBBH Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen P.A. Fodor, For For Management Ph.D. 1.2 Elect Director Kevin M. King For For Management 1.3 Elect Director Paul Berg, Ph.D. For For Management 1.4 Elect Director Susan D. For For Management Desmond-Hellmann, M.D. 1.5 Elect Director John D. Diekman, Ph.D. For Withhold Management 1.6 Elect Director Gary S. Guthart, Ph.D. For For Management 1.7 Elect Director Robert H. Trice, Ph.D. For For Management 1.8 Elect Director Robert P. Wayman For For Management 1.9 Elect Director John A. Young For For Management 2 Ratify Auditors For For Management AKAMAI TECHNOLOGIES, INC. Ticker: AKAM Security ID: 00971T101 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George H. Conrades For For Management 1.2 Elect Director Martin M. Coyne II For For Management 1.3 Elect Director Jill A. Greenthal For For Management 1.4 Elect Director Geoffrey A. Moore For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ALKERMES, INC. Ticker: ALKS Security ID: 01642TBBH Meeting Date: OCT 7, 2008 Meeting Type: Annual Record Date: JUL 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Floyd E. Bloom For For Management 1.2 Elect Director Robert A. Breyer For For Management 1.3 Elect Director Geraldine Henwood For For Management 1.4 Elect Director Paul J. Mitchell For For Management 1.5 Elect Director Richard F. Pops For For Management 1.6 Elect Director Alexander Rich For For Management 1.7 Elect Director David A. Broecker For For Management 1.8 Elect Director Mark B. Skaletsky For For Management 1.9 Elect Director Michael A. Wall For For Management 1.10 Elect Director David W. Anstice For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert W. Boyer For For Management 1.2 Elect Director Robert A. Ingram For For Management 1.3 Elect Director David E.I. Pyott For For Management 1.4 Elect Director Russell T. Ray For For Management 2 Ratify Auditors For For Management 3 Report on Animal Testing Against Against Shareholder ALTERA CORP. Ticker: ALTR Security ID: 021441100 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John P. Daane For For Management 2 Elect Director Robert J. Finocchio, Jr. For For Management 3 Elect Director Kevin McGarity For For Management 4 Elect Director Gregory E. Myers For For Management 5 Elect Director Krish A. Prabhu For For Management 6 Elect Director John Shoemaker For For Management 7 Elect Director Susan Wang For For Management 8 Amend Omnibus Stock Plan For For Management 9 Amend Qualified Employee Stock Purchase For For Management Plan 10 Ratify Auditors For For Management AMETEK, INC. Ticker: AME Security ID: 031100100 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Malone For For Management 1.2 Elect Director Elizabeth R. Varet For For Management 1.3 Elect Director Dennis K. Williams For For Management 2 Ratify Auditors For For Management AMGEN, INC. Ticker: AMGN Security ID: 031162BBH Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois de Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Gilbert S. Omenn For For Management 9 Elect Director Judith C. Pelham For For Management 10 Elect Director J. Paul Reason For For Management 11 Elect Director Leonard D. Schaeffer For For Management 12 Elect Director Kevin W. Sharer For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Reduce Supermajority Vote Requirement For For Management 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota ] ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter J. Smith For For Management 1.2 Elect Director Bradford C Morley For For Management 1.3 Elect Director Patrick J. Zilvitis For For Management 2 Ratify Auditors For For Management APACHE CORP. Ticker: APA Security ID: 037411105 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frederick M. Bohen For For Management 2 Elect Director George D. Lawrence For For Management 3 Elect Director Rodman D. Patton For For Management 4 Elect Director Charles J. Pitman For For Management APPLIED BIOSYSTEMS INC. Ticker: ABI Security ID: 038149BBH Meeting Date: OCT 28, 2008 Meeting Type: Special Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management ASSOCIATED BANC-CORP. Ticker: ASBC Security ID: 045487105 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Karen T. Beckwith For For Management 1.2 Elect Director Paul S. Beideman For For Management 1.3 Elect Director Lisa B. Binder For For Management 1.4 Elect Director Ruth M. Crowley For For Management 1.5 Elect Director Ronald R. Harder For For Management 1.6 Elect Director William R. Hutchinson For For Management 1.7 Elect Director Eileen A. Kamerick For For Management 1.8 Elect Director Richard T. Lommen For For Management 1.9 Elect Director John C. Meng For For Management 1.10 Elect Director J. Douglas Quick For For Management 1.11 Elect Director Carlos E. Santiago For For Management 1.12 Elect Director John C. Seramur For For Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Ratify Auditors For For Management BEMIS COMPANY, INC. Ticker: BMS Security ID: 081437105 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Bolton For For Management 1.2 Elect Director Barbara L. Johnson For For Management 1.3 Elect Director Paul S. Peercy For For Management 1.4 Elect Director Gene C. Wulf For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Report on Pay Disparity Against Against Shareholder BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062XBBH Meeting Date: JUN 3, 2009 Meeting Type: Proxy Contest Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) 1.1 Elect Director Lawrence C. Best For None Management 1.2 Elect Director Alan B. Glassberg For None Management 1.3 Elect Director Robert W. Pangia For None Management 1.4 Elect Director William D. Young For None Management 2 Ratify Auditors For None Management 3 Adopt Majority Voting for Uncontested For None Management Election of Directors 4 Fix Size of Board at 13 and Remove the Against None Shareholder Board's Ability to Change the Size of the Board 5 Reincorporate in Another State [North Against None Shareholder Dakota] # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) 1.1 Elect Director Alexander J. Denner For For Shareholder 1.2 Elect Director Richard C. Mulligan For For Shareholder 1.3 Elect Director Thomas F. Deuel For Withhold Shareholder 1.4 Elect Director David Sidransky For Withhold Shareholder 2 Fix Size of Board at 13 and Remove the For For Shareholder Board's Ability to Change the Size of the Board 3 Reincorporate in Another State [North For Against Shareholder Dakota] 4 Ratify Auditors For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors BJ SERVICES COMPANY Ticker: BJS Security ID: 055482103 Meeting Date: JAN 29, 2009 Meeting Type: Annual Record Date: DEC 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Huff For For Management 1.2 Elect Director Michael E. Patrick For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management BROWN & BROWN, INC. Ticker: BRO Security ID: 115236101 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: FEB 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Hyatt Brown For For Management 1.2 Elect Director Samuel P. Bell, III For For Management 1.3 Elect Director Hugh M. Brown For For Management 1.4 Elect Director J. Powell Brown For For Management 1.5 Elect Director Bradley Currey, Jr. For For Management 1.6 Elect Director Jim W. Henderson For For Management 1.7 Elect Director Theodore J. Hoepner For For Management 1.8 Elect Director Toni Jennings For For Management 1.9 Elect Director Wendell S. Reilly For For Management 1.10 Elect Director John R. Riedman For For Management 1.11 Elect Director Jan E. Smith For For Management 1.12 Elect Director Chilton D. Varner For For Management 2 Ratify Auditors For For Management C.H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541W209 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James B. Stake For For Management 2 Elect Director John P. Wiehoff For For Management 3 Approve Increase in Size of Board For For Management 4 Ratify Auditors For For Management CAMERON INTERNATIONAL CORP Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Baker Cunningham For Withhold Management 1.2 Elect Director Sheldon R. Erikson For Withhold Management 1.3 Elect Director Douglas L. Foshee For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CINTAS CORP. Ticker: CTAS Security ID: 172908105 Meeting Date: OCT 14, 2008 Meeting Type: Annual Record Date: AUG 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gerald S. Adolph For Against Management 2 Elect Director Paul R. Carter For Against Management 3 Elect Director Gerald V. Dirvin For Against Management 4 Elect Director Richard T. Farmer For For Management 5 Elect Director Scott D. Farmer For For Management 6 Elect Director Joyce Hergenhan For Against Management 7 Elect Director Robert J. Kohlhepp For For Management 8 Elect Director David C. Phillips For Against Management 9 Elect Director Ronald W. Tysoe For For Management 10 Ratify Auditors For For Management 11 Require Independent Board Chairman Against For Shareholder 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation CONAGRA FOODS INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 25, 2008 Meeting Type: Annual Record Date: AUG 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director W.G. Jurgensen For For Management 1.5 Elect Director Ruth Ann Marshall For For Management 1.6 Elect Director Gary M. Rodkin For For Management 1.7 Elect Director Andrew J. Schindler For For Management 1.8 Elect Director Kenneth E. Stinson For For Management 2 Ratify Auditors For For Management CONTINENTAL RESOURCES INC/OK Ticker: CLR Security ID: 212015101 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Grant For For Management 1.2 Elect Director Ellis L. McCain For For Management 1.3 Elect Director Mark E. Monroe For Withhold Management 2 Ratify Auditors For For Management COVANCE INC. Ticker: CVD Security ID: 222816100 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Barchi For For Management 1.2 Elect Director Sandra L. Helton For For Management 1.3 Elect Director Joseph C. Scodari For For Management 2 Ratify Auditors For For Management 3 Report on Animal Welfare Act Violations Against Against Shareholder CULLEN/FROST BANKERS, INC. Ticker: CFR Security ID: 229899109 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crawford H. Edwards For For Management 1.2 Elect Director Ruben M. Escobedo For For Management 1.3 Elect Director Patrick B. Frost For For Management 1.4 Elect Director David J. Haemisegger For For Management 1.5 Elect Director Robert S. McClane For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CVS CAREMARK CORP Ticker: CVS Security ID: 126650100 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edwin M. Banks For For Management 1.2 Elect Director C. David Brown II For For Management 1.3 Elect Director David W. Dorman For For Management 1.4 Elect Director Kristen E. Gibney For For Management Williams 1.5 Elect Director Marian L. Heard For For Management 1.6 Elect Director William H. Joyce For For Management 1.7 Elect Director Jean-Pierre Million For For Management 1.8 Elect Director Terrence Murray For For Management 1.9 Elect Director C.A. Lance Piccolo For For Management 1.10 Elect Director Sheli Z. Rosenberg For For Management 1.11 Elect Director Thomas M. Ryan For For Management 1.12 Elect Director Richard J. Swift For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 4 Require Independent Board Chairman Against For Shareholder 5 Report on Political Contributions Against For Shareholder 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation DAVITA INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 15, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles G. Berg For For Management 1.2 Elect Director Willard W. Brittain, Jr. For For Management 1.3 Elect Director Paul J. Diaz For For Management 1.4 Elect Director Peter T. Grauer For For Management 1.5 Elect Director John M. Nehra For For Management 1.6 Elect Director William L. Roper For For Management 1.7 Elect Director Kent J. Thiry For For Management 1.8 Elect Director Roger J. Valine For For Management 1.9 Elect Director Richard C. Vaughan For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management DENTSPLY INTERNATIONAL, INC. Ticker: XRAY Security ID: 249030107 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wendy L Dixon For For Management 1.2 Elect Director Leslie A. Jones For For Management 1.3 Elect Director Bret W. Wise For For Management 2 Ratify Auditors For For Management DIRECTV GROUP, INC, THE Ticker: DTV Security ID: 25459L106 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chase Carey For For Management 1.2 Elect Director Mark Carleton For For Management 1.3 Elect Director Peter Lund For For Management 1.4 Elect Director Haim Saban For For Management 2 Ratify Auditors For For Management 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Declassify the Board of Directors Against For Shareholder ECOLAB, INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie S. Biller For For Management 1.2 Elect Director Jerry A. Grundhofer For For Management 1.3 Elect Director John J. Zillmer For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Declassify the Board of Directors Against For Shareholder ENZON PHARMACEUTICALS, INC. Ticker: ENZN Security ID: 293904BBH Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander J. Denner For For Management 1.2 Elect Director Richard C. Mulligan For For Management 2 Ratify Auditors For For Management EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Ticker: EXPD Security ID: 302130109 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Emmert For For Management 1.2 Elect Director R. Jordan Gates For For Management 1.3 Elect Director Dan P. Kourkoumelis For For Management 1.4 Elect Director Michael J. Malone For For Management 1.5 Elect Director John W. Meisenbach For For Management 1.6 Elect Director Peter J. Rose For For Management 1.7 Elect Director James L.K. Wang For For Management 1.8 Elect Director Robert R. Wright For For Management 2 Approve Stock Option Plan For For Management 3 Ratify Auditors For For Management FASTENAL CO. Ticker: FAST Security ID: 311900104 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Kierlin For Withhold Management 1.2 Elect Director Stephen M. Slaggie For Withhold Management 1.3 Elect Director Michael M. Gostomski For For Management 1.4 Elect Director Hugh L. Miller For For Management 1.5 Elect Director Willard D. Oberton For Withhold Management 1.6 Elect Director Michael J. Dolan For For Management 1.7 Elect Director Reyne K. Wisecup For Withhold Management 1.8 Elect Director Michael J. Ancius For For Management 1.9 Elect Director Scott A. Satterlee For For Management 2 Ratify Auditors For For Management FISERV, INC. Ticker: FISV Security ID: 337738108 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. P. Kearney For For Management 1.2 Elect Director P. J. Kight For For Management 1.3 Elect Director J. W. Yabuki For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management FOREST LABORATORIES, INC. Ticker: FRX Security ID: 345838106 Meeting Date: AUG 11, 2008 Meeting Type: Annual Record Date: JUN 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard Solomon For For Management 1.2 Elect Director L.S. Olanoff For For Management 1.3 Elect Director Nesli Basgoz For For Management 1.4 Elect Director William J. Candee, III For For Management 1.5 Elect Director George S. Cohan For For Management 1.6 Elect Director Dan L. Goldwasser For For Management 1.7 Elect Director Kenneth E. Goodman For For Management 1.8 Elect Director Lester B. Salans For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management GENTEX CORP. Ticker: GNTX Security ID: 371901109 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred Bauer For For Management 1.2 Elect Director Gary Goode For For Management 1.3 Elect Director James Wallace For For Management 2 Ratify Auditors For For Management GENZYME CORP. Ticker: GENZ Security ID: 372917104 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas A. Berthiaume For For Management 2 Elect Director Gail K. Boudreaux For For Management 3 Elect Director Robert J. Carpenter For For Management 4 Elect Director Charles L. Cooney For For Management 5 Elect Director Victor J. Dzau For For Management 6 Elect Director Connie Mack III For For Management 7 Elect Director Richard F. Syron For For Management 8 Elect Director Henri A. Termeer For For Management 9 Amend Omnibus Stock Plan For For Management 10 Approve Qualified Employee Stock For For Management Purchase Plan 11 Ratify Auditors For For Management GENZYME CORP. Ticker: GENZ Security ID: 372917BBH Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas A. Berthiaume For For Management 2 Elect Director Gail K. Boudreaux For For Management 3 Elect Director Robert J. Carpenter For For Management 4 Elect Director Charles L. Cooney For For Management 5 Elect Director Victor J. Dzau For For Management 6 Elect Director Connie Mack III For For Management 7 Elect Director Richard F. Syron For For Management 8 Elect Director Henri A. Termeer For For Management 9 Amend Omnibus Stock Plan For For Management 10 Approve Qualified Employee Stock For For Management Purchase Plan 11 Ratify Auditors For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director John W. Madigan For For Management 1.7 Elect Director John C. Martin For For Management 1.8 Elect Director Gordon E. Moore For For Management 1.9 Elect Director Nicholas G. Moore For For Management 1.10 Elect Director Richard J. Whitley For For Management 1.11 Elect Director Gayle E. Wilson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558BBH Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director John W. Madigan For For Management 1.7 Elect Director John C. Martin For For Management 1.8 Elect Director Gordon E. Moore For For Management 1.9 Elect Director Nicholas G. Moore For For Management 1.10 Elect Director Richard J. Whitley For For Management 1.11 Elect Director Gayle E. Wilson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management HARRIS CORP. Ticker: HRS Security ID: 413875105 Meeting Date: OCT 24, 2008 Meeting Type: Annual Record Date: AUG 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lewis Hay III For For Management 2 Elect Director Karen Katen For For Management 3 Elect Director Stephen P. Kaufman For For Management 4 Elect Director Hansel E. Tookes II For For Management 5 Ratify Auditors For For Management 6 Increase Authorized Common Stock For For Management 7 Declassify the Board of Directors For For Management HEWITT ASSOCIATES, INC. Ticker: HEW Security ID: 42822Q100 Meeting Date: FEB 4, 2009 Meeting Type: Annual Record Date: DEC 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Conaty For For Management 1.2 Elect Director Michele M. Hunt For For Management 1.3 Elect Director Cary D. McMillan For For Management 2 Ratify Auditors For For Management HOLOGIC, INC. Ticker: HOLX Security ID: 436440101 Meeting Date: MAR 4, 2009 Meeting Type: Annual Record Date: JAN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Cumming For For Management 1.2 Elect Director Robert A. Cascella For For Management 1.3 Elect Director David R. LaVance Jr. For For Management 1.4 Elect Director Nancy L. Leaming For For Management 1.5 Elect Director Lawrence M. Levy For Withhold Management 1.6 Elect Director Glenn P. Muir For For Management 1.7 Elect Director Elaine S. Ullian For For Management 1.8 Elect Director Sally W. Crawford For For Management 1.9 Elect Director Wayne Wilson For For Management 2 Approve Repricing of Options For For Management 3 Adjourn Meeting For Against Management HORMEL FOODS CORP. Ticker: HRL Security ID: 440452100 Meeting Date: JAN 27, 2009 Meeting Type: Annual Record Date: DEC 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrell K. Crews For For Management 1.2 Elect Director Jeffrey M. Ettinger For For Management 1.3 Elect Director Jody H. Feragen For For Management 1.4 Elect Director Luella G. Goldberg For For Management 1.5 Elect Director Susan I. Marvin For For Management 1.6 Elect Director John L. Morrison For For Management 1.7 Elect Director Elsa A. Murano For Withhold Management 1.8 Elect Director Robert C. Nakasone For For Management 1.9 Elect Director Ronald D. Pearson For Withhold Management 1.10 Elect Director Dakota A. Pippins For For Management 1.11 Elect Director Gary J. Ray For For Management 1.12 Elect Director Hugh C. Smith For For Management 1.13 Elect Director John G. Turner For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Approve Deferred Compensation Plan For For Management 5 Disclose GHG Emissions Caused by Against Against Shareholder Individual Products via Product Packaging HUMAN GENOME SCIENCES, INC. Ticker: HGSI Security ID: 444903BBH Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Danzig For For Management 1.2 Elect Director Jurgen Drews, M.D. For Withhold Management 1.3 Elect Director Maxine Gowen, Ph.D. For For Management 1.4 Elect Director Tuan Ha-Ngoc For For Management 1.5 Elect Director A.N. "Jerry" Karabelas, For For Management Ph.D. 1.6 Elect Director John L. LaMattina, Ph.D. For For Management 1.7 Elect Director Augustine Lawlor For For Management 1.8 Elect Director David P. Southwell For For Management 1.9 Elect Director H. Thomas Watkins For For Management 1.10 Elect Director Robert C. Young, M.D. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management IAC/INTERACTIVECORP. Ticker: IACI Security ID: 44919P300 Meeting Date: AUG 1, 2008 Meeting Type: Annual Record Date: JUN 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edgar Bronfman, Jr. For Withhold Management 1.2 Elect Director Barry Diller For Withhold Management 1.3 Elect Director Victor A. Kaufman For Withhold Management 1.4 Elect Director Donald R. Keough For For Management 1.5 Elect Director Bryan Lourd For For Management 1.6 Elect Director John C. Malone For Withhold Management 1.7 Elect Director Arthur C. Martinez For For Management 1.8 Elect Director Steven Rattner For For Management 1.9 Elect Director Alan G. Spoon For For Management 1.10 Elect Director Diane Von Furstenberg For Withhold Management 1.11 Elect Director Michael P. Zeisser For Withhold Management 2 Approve Merger Agreement For Against Management 3 Approve Reverse Stock Split For Against Management 4 Approve Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management IDEX CORP. Ticker: IEX Security ID: 45167R104 Meeting Date: APR 7, 2009 Meeting Type: Annual Record Date: FEB 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William M. Cook For For Management 1.2 Elect Director Frank S. Hermance For For Management 1.3 Elect Director Michael T. Tokarz For For Management 2 Ratify Auditors For For Management IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William T. End For For Management 1.2 Elect Director Barry C. Johnson For For Management 1.3 Elect Director Brian P. McKeon For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management 5 Other Business For Against Management INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David B. Bell For For Management 1.2 Elect Director Robert W. Conn For For Management 1.3 Elect Director James V. Diller For For Management 1.4 Elect Director Gary E. Gist For For Management 1.5 Elect Director Mercedes Johnson For For Management 1.6 Elect Director Gregory Lang For For Management 1.7 Elect Director Jan Peeters For For Management 1.8 Elect Director Robert N. Pokelwaldt For For Management 1.9 Elect Director James A. Urry For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan ITT CORP. Ticker: ITT Security ID: 450911102 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven R. Loranger For For Management 1.2 Elect Director Curtis J. Crawford For For Management 1.3 Elect Director Christina A. Gold For For Management 1.4 Elect Director Ralph F. Hake For For Management 1.5 Elect Director John J. Hamre For For Management 1.6 Elect Director Paul J. Kern For For Management 1.7 Elect Director Frank T. MacInnis For For Management 1.8 Elect Director Surya N. Mohapatra For For Management 1.9 Elect Director Linda S. Sanford For For Management 1.10 Elect Director Markos I. Tambakeras For For Management 2 Ratify Auditors For For Management 3 Report on Foreign Military Sales Against Against Shareholder J. C. PENNEY CO., INC (HLDG CO) Ticker: JCP Security ID: 708160106 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Colleen C. Barrett For For Management 2 Elect Director M. Anthony Burns For For Management 3 Elect Director Maxine K. Clark For For Management 4 Elect Director Thomas J. Engibous For For Management 5 Elect Director Kent B. Foster For For Management 6 Elect Director Ken C. Hicks For For Management 7 Elect Director Burl Osborne For For Management 8 Elect Director Leonard H. Roberts For For Management 9 Elect Director Javier G. Teruel For For Management 10 Elect Director R. Gerald Turner For For Management 11 Elect Director Myron E. Ullman, III For For Management 12 Elect Director Mary Beth West For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Adopt Principles for Health Care Reform Against Against Shareholder JUNIPER NETWORKS, INC. Ticker: JNPR Security ID: 48203R104 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott Kriens For For Management 1.2 Elect Director Stratton Sclavos For For Management 1.3 Elect Director William R. Stensrud For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management KAYDON CORP. Ticker: KDN Security ID: 486587108 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Alexander For Withhold Management 1.2 Elect Director David A. Brandon For Withhold Management 1.3 Elect Director Patrick P. Coyne For For Management 1.4 Elect Director William K. Gerber For For Management 1.5 Elect Director Timothy J. O'Donovan For For Management 1.6 Elect Director James O'Leary For For Management 1.7 Elect Director Thomas C. Sullivan For Withhold Management 2 Ratify Auditors For For Management KOHL'S CORP. Ticker: KSS Security ID: 500255104 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Boneparth For For Management 2 Elect Director Steven A. Burd For For Management 3 Elect Director John F. Herma For For Management 4 Elect Director Dale E. Jones For For Management 5 Elect Director William S. Kellogg For For Management 6 Elect Director Kevin Mansell For For Management 7 Elect Director R. Lawrence Montgomery For For Management 8 Elect Director Frank V. Sica For For Management 9 Elect Director Peter M. Sommerhauser For For Management 10 Elect Director Stephanie A. Streeter For For Management 11 Elect Director Stephen E. Watson For For Management 12 Ratify Auditors For For Management 13 Require a Majority Vote for the Against For Shareholder Election of Directors LIFE TECHNOLOGIES CORP Ticker: LIFE Security ID: 53217VBBH Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald W. Grimm For For Management 1.2 Elect Director Gregory T. Lucier For For Management 1.3 Elect Director Per A. Peterson, Ph. D. For For Management 1.4 Elect Director William S. Shanahan For For Management 1.5 Elect Director Arnold J. Levine, Ph. D. For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Approve Omnibus Stock Plan For For Management LKQ CORP. Ticker: LKQX Security ID: 501889208 Meeting Date: MAY 11, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. Clinton Allen For For Management 2 Elect Director Robert M. Devlin For For Management 3 Elect Director Donald F. Flynn For For Management 4 Elect Director Kevin F. Flynn For For Management 5 Elect Director Ronald G. Foster For For Management 6 Elect Director Joseph M. Holsten For For Management 7 Elect Director Paul M. Meister For For Management 8 Elect Director John F. O'Brien For For Management 9 Elect Director William M. Webster, IV For For Management 10 Ratify Auditors For For Management MANPOWER INC. Ticker: MAN Security ID: 56418H100 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey A. Joerres For For Management 1.2 Elect Director John R. Walter For For Management 1.3 Elect Director Marc J. Bolland For For Management 1.4 Elect Director Ulice Payne, Jr. For For Management 2 Elect Director Roberto Mendoza For For Management 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For For Management 5 Implement MacBride Principles Against Against Shareholder 6 Other Business For Against Management MARSHALL & ILSLEY CORPORATION Ticker: MI Security ID: 571837103 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew N. Baur For For Management 1.2 Elect Director Jon F. Chait For For Management 1.3 Elect Director John W. Daniels, Jr. For Withhold Management 1.4 Elect Director Mark F. Furlong For For Management 1.5 Elect Director Ted D. Kellner For For Management 1.6 Elect Director Dennis J. Kuester For For Management 1.7 Elect Director David J. Lubar For For Management 1.8 Elect Director Katharine C. Lyall For For Management 1.9 Elect Director John A. Mellowes For For Management 1.10 Elect Director San W. Orr, Jr. For For Management 1.11 Elect Director Robert J. O'Toole For For Management 1.12 Elect Director Peter M. Platten, III For For Management 1.13 Elect Director John S. Shiely For For Management 1.14 Elect Director George E. Wardeberg For For Management 1.15 Elect Director James B. Wigdale For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Require a Majority Vote for the Against For Shareholder Election of Directors METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Spoerry For For Management 1.2 Elect Director Wah-Hui Chu For For Management 1.3 Elect Director Francis A. Contino For For Management 1.4 Elect Director Olivier A. Filliol For For Management 1.5 Elect Director Michael A. Kelly For For Management 1.6 Elect Director Hans Ulrich Maerki For For Management 1.7 Elect Director George M. Milne For For Management 1.8 Elect Director Thomas P. Salice For For Management 2 Ratify Auditors For For Management MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 15, 2008 Meeting Type: Annual Record Date: JUN 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Albert J. Hugo-Martinez For For Management 1.3 Elect Director L.B. Day For For Management 1.4 Elect Director Matthew W. Chapman For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Ratify Auditors For For Management NEWFIELD EXPLORATION CO. Ticker: NFX Security ID: 651290108 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David A. Trice For For Management 2 Elect Director Lee K. Boothby For For Management 3 Elect Director Philip J. Burguieres For Against Management 4 Elect Director Pamela J. Gardner For For Management 5 Elect Director Dennis R. Hendrix For Against Management 6 Elect Director John Randolph Kemp III For Against Management 7 Elect Director J. Michael Lacey For Against Management 8 Elect Director Joseph H. Netherland For Against Management 9 Elect Director Howard H. Newman For For Management 10 Elect Director Thomas G. Ricks For For Management 11 Elect Director Juanita F. Romans For For Management 12 Elect Director C. E. (Chuck) Shultz For Against Management 13 Elect Director J. Terry Strange For For Management 14 Approve Omnibus Stock Plan For For Management 15 Approve Non-Employee Director For For Management Restricted Stock Plan 16 Ratify Auditors For For Management NORDSTROM, INC. Ticker: JWN Security ID: 655664100 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Phyllis J. Campbell For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Robert G. Miller For For Management 4 Elect Director Blake W. Nordstrom For For Management 5 Elect Director Erik B. Nordstrom For For Management 6 Elect Director Peter E. Nordstrom For For Management 7 Elect Director Philip G. Satre For For Management 8 Elect Director Robert D. Walter For For Management 9 Elect Director Alison A. Winter For For Management 10 Ratify Auditors For For Management 11 Approve Executive Incentive Bonus Plan For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 686091109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles H. O'Reilly, Jr For Withhold Management 1.2 Elect Director John Murphy For For Management 1.3 Elect Director Ronald Rashkow For For Management 2 Ratify Auditors For For Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Approve Omnibus Stock Plan For Against Management OSHKOSH CORP. Ticker: OSK Security ID: 688239201 Meeting Date: FEB 3, 2009 Meeting Type: Annual Record Date: DEC 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. William Andersen For For Management 1.2 Elect Director Robert G. Bohn For For Management 1.3 Elect Director Richard M. Donnelly For For Management 1.4 Elect Director F.M. Franks, Jr. For For Management 1.5 Elect Director Michael W. Grebe For For Management 1.6 Elect Director Kathleen J. Hempel For For Management 1.7 Elect Director Harvey N. Medvin For For Management 1.8 Elect Director J. Peter Mosling, Jr. For For Management 1.9 Elect Director Craig P. Omtvedt For For Management 1.10 Elect Director Timothy J. Roemer For For Management 1.11 Elect Director Richard G. Sim For For Management 1.12 Elect Director Charles L. Szews For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Reincorporate in Another State from Against Against Shareholder Wisconsin to North Dakota PENTAIR, INC. Ticker: PNR Security ID: 709631105 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles A. Haggerty For For Management 1.2 Elect Director Randall J. Hogan For For Management 1.3 Elect Director David A. Jones For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management PETROHAWK ENERGY CORPORATION Ticker: HK Security ID: 716495106 Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Christmas For Withhold Management 1.2 Elect Director James L. Irish III For Withhold Management 1.3 Elect Director Robert C. Stone, Jr. For Withhold Management 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Non-Employee Director Omnibus For For Management Stock Plan 5 Permit Board to Amend Bylaws Without For Against Management Shareholder Consent 6 Ratify Auditors For For Management PETSMART Ticker: PETM Security ID: 716768106 Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rita V. Foley For For Management 2 Elect Director Joseph S. Hardin, Jr. For For Management 3 Elect Director Amin I. Khalifa For For Management 4 Declassify the Board of Directors For For Management 5 Ratify Auditors For For Management 6 Amend Executive Incentive Bonus Plan For For Management PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. Ticker: PPDI Security ID: 717124101 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stuart Bondurant, M.D. For For Management 1.2 Elect Director Fredric N. Eshelman, For For Management Pharm.D. 1.3 Elect Director Frederick Frank For For Management 1.4 Elect Director General David L. Grange For For Management 1.5 Elect Director Catherine M. Klema For For Management 1.6 Elect Director Terry Magnuson, Ph.D. For For Management 1.7 Elect Director Ernest Mario, Ph.D. For For Management 1.8 Elect Director John A. McNeill, Jr. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Other Business For Against Management PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: DEC 23, 2008 Meeting Type: Special Record Date: NOV 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management 2 Adjourn Meeting For For Management QLOGIC CORP. Ticker: QLGC Security ID: 747277101 Meeting Date: AUG 28, 2008 Meeting Type: Annual Record Date: JUL 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H.K. Desai For For Management 1.2 Elect Director Joel S. Birnbaum For For Management 1.3 Elect Director James R. Fiebiger For For Management 1.4 Elect Director Balakrishnan S. Iyer For For Management 1.5 Elect Director Kathryn B. Lewis For For Management 1.6 Elect Director George D. Wells For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management QLT INC. Ticker: QLT Security ID: 746927BBH Meeting Date: MAY 5, 2009 Meeting Type: Annual/Special Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Butchofsky For For Management 1.2 Elect Director Bruce L. A. Carter For For Management 1.3 Elect Director C. Boyd Clarke For For Management 1.4 Elect Director Peter A. Crossgrove For For Management 1.5 Elect Director Kathryn E. Falberg For For Management 1.6 Elect Director Ian J. Massey For For Management 1.7 Elect Director L. Jack Wood For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend Stock Option Plan For For Management RAYMOND JAMES FINANCIAL, INC. Ticker: RJF Security ID: 754730109 Meeting Date: FEB 19, 2009 Meeting Type: Annual Record Date: DEC 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shelley Broader For For Management 1.2 Elect Director Francis S. Godbold For For Management 1.3 Elect Director H.William Habermeyer,Jr For For Management 1.4 Elect Director Chet Helck For For Management 1.5 Elect Director Thomas A. James For For Management 1.6 Elect Director Paul C. Reilly For For Management 1.7 Elect Director Robert P. Saltzman For For Management 1.8 Elect Director Kenneth A. Shields For For Management 1.9 Elect Director Hardwick Simmons For For Management 1.10 Elect Director Susan N. Story For For Management 2 Ratify Auditors For For Management 3 Amend Restricted Stock Plan For Against Management 4 Amend Qualified Employee Stock Purchase For For Management Plan RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 15, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect James Balsillie, Mike Lazaridis, For For Management James Estill, David Kerr, Roger Martin, John Richardson, Barbara Stymiest and John Wetmore as Directors 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration RESMED, INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 20, 2008 Meeting Type: Annual Record Date: SEP 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher G. Roberts For Withhold Management 1.2 Elect Director John Wareham For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ROCKWELL AUTOMATION INC Ticker: ROK Security ID: 773903109 Meeting Date: FEB 4, 2009 Meeting Type: Annual Record Date: DEC 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Betty C. Alewine For For Management 1.2 Elect Director Verne G. Istock For For Management 1.3 Elect Director Donald R. Parfet For For Management 1.4 Elect Director David B. Speer For For Management 2 Ratify Auditors For For Management ROCKWELL COLLINS, INC. Ticker: COL Security ID: 774341101 Meeting Date: FEB 10, 2009 Meeting Type: Annual Record Date: DEC 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony J. Carbone For For Management 1.2 Elect Director Clayton M. Jones For For Management 1.3 Elect Director Cheryl L. Shavers For For Management 2 Ratify Auditors For For Management SEPRACOR INC. Ticker: SEPR Security ID: 817315BBH Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Cresci For For Management 1.2 Elect Director James F. Mrazek For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management SMITH & NEPHEW PLC Ticker: SNN Security ID: 83175M205 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Against Management 3 Confirm the 2008 First Interim Dividend For For Management of 4.96 US Cents Per Ordinary Share; Confirm the 2008 Second Interim Dividend of 8.12 US Cents Per Ordinary Share 4 Re-elect David J. Illingworth as For For Management Director 5 Elect Joseph C. Papa as Director For For Management 6 Re-elect Dr. Rolf W. H. Stomberg as For For Management Director 7 Reappoint Ernst & Young LLP as Auditors For For Management of the Company 8 Authorise Board to Fix Remuneration of For For Management Auditors 9 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 49,472,658 10 Amend The Smith & Nephew French For For Management Sharesave Plan (2002) 11 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 9,499,803 12 Authorise 94,998,029 Ordinary Shares For For Management for Market Purchase 13 Approve That a General Meeting Other For For Management Than an Annual General Meeting May be Held on Not Less Than 14 Clear Days' Notice SMITH INTERNATIONAL, INC. Ticker: SII Security ID: 832110100 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Kelley For For Management 1.2 Elect Director Luiz Rodolfo Landim For For Management Machado 1.3 Elect Director Doug Rock For For Management 2 Ratify Auditors For For Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Brown For For Management 1.2 Elect Director Daniel J. Starks For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management STARBUCKS CORP. Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard Schultz For For Management 2 Elect Director Barbara Bass For For Management 3 Elect Director William W. Bradley For For Management 4 Elect Director Mellody Hobson For For Management 5 Elect Director Kevin R. Johnson For For Management 6 Elect Director Olden Lee For For Management 7 Elect Director Sheryl Sandberg For For Management 8 Elect Director James G. Shennan, Jr. For For Management 9 Elect Director Javier G. Teruel For For Management 10 Elect Director Myron E. Ullman, III For For Management 11 Elect Director Craig E. Weatherup For For Management 12 Approve Stock Option Exchange Program For For Management 13 Ratify Auditors For For Management T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: FEB 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward C. Bernard For For Management 1.2 Elect Director James T. Brady For For Management 1.3 Elect Director J. Alfred Broaddus, Jr. For For Management 1.4 Elect Director Donald B. Hebb, Jr. For For Management 1.5 Elect Director James A.C. Kennedy For For Management 1.6 Elect Director Brian C. Rogers For For Management 1.7 Elect Director Alfred Sommer For For Management 1.8 Elect Director Dwight S. Taylor For For Management 1.9 Elect Director Anne Marie Whittemore For For Management 2 Ratify Auditors For For Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter L. Fiore For For Management 1.2 Elect Director Michael F. Koehler For For Management 1.3 Elect Director James M. Ringler For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: SEP 25, 2008 Meeting Type: Special Record Date: AUG 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Joseph (Yosi) Nitzani as External For For Management Director TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUN 22, 2009 Meeting Type: Annual Record Date: MAY 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend For For Management 2.1 Elect Phillip Frost as Director For For Management 2.2 Elect Roger Abravanel as Director For For Management 2.3 Elect Elon Kohlberg as Director For For Management 2.4 Elect Yitzhak Peterburg as Director For For Management 2.5 Elect Erez Vigodman as Director For For Management 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy C. Lewent For For Management 1.2 Elect Director Peter J. Manning For For Management 1.3 Elect Director Jim P. Manzi For For Management 1.4 Elect Director Elaine S. Ullian For For Management 2 Ratify Auditors For For Management VCA ANTECH, INC. Ticker: WOOF Security ID: 918194101 Meeting Date: JUN 1, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Baumer For Withhold Management 1.2 Elect Director Frank Reddick For Withhold Management 2 Ratify Auditors For For Management WEATHERFORD INTERNATIONAL LTD Ticker: WFT Security ID: G95089101 Meeting Date: FEB 17, 2009 Meeting Type: Court Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation through Scheme For For Management of Arrangement with Subsiadiary 2 Adjourn Meeting For For Management 3 Transact Other Business (Non-Voting) None None Management WEATHERFORD INTERNATIONAL LTD Ticker: WFT Security ID: H27013103 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect Bernhard Duroc-Danner as For For Management Director 1.2 Reelect Nicholas Brady as Director For For Management 1.3 Reelect David Butters as Director For Against Management 1.4 Reelect William Macaulay as Director For For Management 1.5 Reelect Robert Millard as Director For Against Management 1.6 Reelect Robert Moses as Director For For Management 1.7 Reelect Robert Rayne as Director For Against Management 2 Ratify Ernst & Young LLP as Independent For For Management Registered Public Accounting Firm and Ernst & Young AG as Statutory Auditors 3 Transact Other Business (Non-Voting) None None Management WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORP Ticker: WAB Security ID: 929740108 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Hehir For For Management 1.2 Elect Director Michael W. D. Howell For For Management 1.3 Elect Director Nickolas W. Vande Steeg For For Management 1.4 Elect Director Gary C. Valade For For Management WILLIS GROUP HOLDINGS LTD Ticker: WSH Security ID: G96655108 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect William W. Bradley as Director For For Management 1.2 Elect Joseph A. Califano as Director For For Management 1.3 Elect Anna C. Catalano as Director For For Management 1.4 Elect Sir Roy Gardner as Director For For Management 1.5 Elect Sir Jeremy Hanley as Director For For Management 1.6 Elect Robyn S. Kravit as Director For For Management 1.7 Elect Jeffrey B. Lane as Director For For Management 1.8 Elect Wendy E. Lane as Director For For Management 1.9 Elect James F. McCann as Director For For Management 1.10 Elect Joseph J. Plumeri as Director For For Management 1.11 Elect Douglas B. Roberts as Director For For Management 2 Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration WM. WRIGLEY JR. CO. Ticker: WWY Security ID: 982526105 Meeting Date: SEP 25, 2008 Meeting Type: Special Record Date: JUL 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management XTO ENERGY INC Ticker: XTO Security ID: 98385X106 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Phillip R. Kevil For For Management 2.2 Elect Director Herbert D. Simons For Against Management 2.3 Elect Director Vaughn O. Vennerberg II For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Adopt a Policy in which the Company Against For Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives YUM BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David W. Dorman For For Management 1.2 Elect Director Massimo Ferragamo For For Management 1.3 Elect Director J. David Grissom For For Management 1.4 Elect Director Bonnie G. Hill For For Management 1.5 Elect Director Robert Holland, Jr. For For Management 1.6 Elect Director Kenneth G. Langone For For Management 1.7 Elect Director Jonathan S. Linen For For Management 1.8 Elect Director Thomas C. Nelson For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Thomas M. Ryan For For Management 1.11 Elect Director Jing-Shyh S. Su For For Management 1.12 Elect Director Jackie Trujillo For For Management 1.13 Elect Director Robert D. Walter For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Report on Sustainability and Food Against Against Shareholder Safety in the Supply Chain 7 Adopt Principles for Health Care Reform Against Against Shareholder 8 Report on Animal Welfare Policies Against Against Shareholder ZEBRA TECHNOLOGIES CORP. Ticker: ZBRA Security ID: 989207105 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Keyser For For Management 1.2 Elect Director Ross W. Manire For For Management 1.3 Elect Director Dr. Robert J. Potter For For Management 2 Ratify Auditors For For Management Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation, regardless of whether the recommendation is 'For' or 'Against,' except where management has made no recommendation or has recommended that shareholders 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item: 1) a ballot market 'Abstain' is considered to have been voted for management's recommendation to 'Abstain' and 2) a ballot voted 'For" or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, the abbreviation "N/A" is used to denote that there is no applicable recommendation compared to which a vote may be 'For' or 'Against' the recommendation of management. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By (Signature and Title) /s/ David O. Nicholas David O. Nicholas, Principal Executive Officer Date 08/28/2009
